20-3186-cr
United States v. Daniels

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of June, two thousand twenty-two.

PRESENT:             JOSÉ A. CABRANES,
                     MICHAEL H. PARK,
                     MYRNA PÉREZ,
                                  Circuit Judges.


UNITED STATES OF AMERICA,

                            Appellee,                              20-3186-cr

                            v.

RASHEED DANIELS,

                            Defendant-Appellant.


FOR APPELLEE:                                           Carina Schoenberger, Assistant United
                                                        States Attorney, for Carla B. Freedman,
                                                        United States Attorney, Northern District
                                                        of New York, Syracuse, NY.

FOR DEFENDANT-APPELLANT:                                Rasheed Daniels, pro se, Danbury, CT.

       Appeal from an order of the United States District Court for the Northern District of New
York (Glenn T. Suddaby, Judge).



                                                    1
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        On August 24, 2011, Rasheed Daniels pleaded guilty to one count of conspiracy to possess
with intent to distribute more than 28 grams of cocaine base and more than 500 grams of cocaine,
see 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii)–(iii), 846, and was subsequently sentenced principally to 262
months’ incarceration. On August 12, 2020, Daniels filed a motion for compassionate release, see 18
U.S.C. § 3852(c)(1)(A)(i), arguing that he was at high risk from COVID-19 due to heart arrythmia
and that the sentencing law had changed since his sentence. The District Court denied Daniels’s
motion, and he appeals. 1 We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        The District Court found both that no “extraordinary and compelling reasons” justified
release under 18 U.S.C. § 3852(c)(1)(A)(i), and that the factors listed in 18 U.S.C. § 3553(a) likewise
did not counsel release. In such circumstances, we may affirm based only on the District Court’s
analysis of the § 3553(a) factors. See United States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021) (per
curiam).

          The District Court did not abuse its discretion in evaluating the § 3553(a) factors. See United
States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021) (stating the standard of review). It reasonably pointed to
“the nature and circumstances of the offense,” which included a managing role “[c]onsistently
passing . . . poison out to [Daniels’s] community.” Gov’t App’x 5, 79; see 18 U.S.C. § 3553(a)(1)
(requiring consideration of “the nature and circumstances of the offense”). It also reasonably
identified Daniels’s “prior criminal history,” which made him “the poster boy” for “career offender
status.” Gov’t App’x 5, 82; see 18 U.S.C. § 3553(a)(1) (requiring consideration of the “characteristics
of the defendant”). In light of these findings, it was not error to conclude that “the percentage of
his sentence served thus far”—roughly half—was insufficient to achieve the goals of sentencing.
Gov’t App’x 5; see 18 U.S.C. § 3553(a)(2) (listing the goals of sentencing); United States v. Verkhoglyad,
516 F.3d 122, 131 (2d Cir. 2008) (“[T]he weight to be afforded any § 3553(a) factor is a matter firmly
committed to the discretion of the sentencing judge and is beyond our review . . . .” (internal
quotation marks omitted)).




    1
     We have received Daniels’s letter, submitted pursuant to Fed. R. App. P. 28(j), requesting that
we consider whether he is entitled to relief under United States v. Townsend, 897 F.3d 66 (2d Cir. 2018).
We decline to consider this issue because “[i]t is a well-established general rule that a court of
appeals will not consider an issue raised for the first time on appeal.” Sacerdote v. N.Y. Univ., 9 F.4th
95, 118 (2d Cir. 2021) (internal quotation marks omitted).

                                                    2
       We have reviewed all of the arguments raised by Daniels on appeal and find them to be
without merit. 2 For the foregoing reasons, we AFFIRM the August 25, 2020, order of the District
Court.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk of Court




    2
       To the extent Daniels also challenges the District Court’s May 18, 2021 order denying
appointment of counsel, we lack jurisdiction to address that challenge in this appeal. See Fed. R.
App. P. 3(c)(1)(B) (a notice of appeal must “designate the judgment—or the appealable order—
from which the appeal is taken”); Gonzalez v. Thaler, 565 U.S. 134, 147 (2012) (“Rule 3’s dictates are
jurisdictional in nature.” (citation omitted)); cf. Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d
73, 93 (2d Cir. 2014) (holding that a notice of appeal could not be “reasonably read . . . to
contemplate review of an order that did not issue until nearly two months afterwards.”). To the
extent that Daniels renews his request for appointment of appellate counsel in this Court, that
motion is denied because we have already considered and rejected that request, and Daniels has not
identified any “cogent or compelling reasons” to depart from that ruling. Rezzonico v. H & R Block,
Inc., 182 F.3d 144, 149 (2d Cir. 1999) (internal quotation marks omitted) (under the law of the case
doctrine, this Court will generally adhere to its prior rulings in the same case).

                                                     3